Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 01/21/2021, with respect to the rejection of claims 1-12 and 14-24 have been fully considered and are persuasive.  The rejection of claims 1-12 and 14-24 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-12 and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A capacitor comprising a capacitor element that includes: an anode that contains a dielectric formed on a sintered porous body; a solid electrolyte overlying the anode that contains manganese dioxide; and a cathode coating that includes: a barrier layer overlying the solid electrolyte, wherein the barrier layer contains a valve metal; and a metallization layer overlying the barrier layer, wherein the metallization layer contains a metal that exhibits an electrical resistivity of about 150 mΩ-m or less (at a temperature of 20ºC) and an electric potential of about -0.5 V or more; and wherein the cathode coating has a carbon content of about 2,000 ppm or less.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the metallization layer contains a metal that exhibits an electrical resistivity of about 150 mΩ-m or less (at a temperature of 20ºC) and an electric potential of about -0.5 V or more; and wherein the cathode coating has a carbon content of about 2,000 ppm or less” in combination with the other claim limitations. 
Cited Prior Art
Take et al (US 2006/0215352) teaches relevant art in Fig. 1.
Nobuta et al (US 2014/0092529) teaches relevant art in [0011].
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848